2:20-cv-03937-DCN   Date Filed 11/11/20   Entry Number 1   Page 1 of 4




                                                2:20-cv-03937-DCN
       2:20-cv-03937-DCN        Date Filed 11/11/20      Entry Number 1       Page 2 of 4




                                                II.

        The action referred to in Paragraph I is a civil action over which this Court has original

and removal jurisdiction under 28 U.S.C. § 1331 and 28 U.S.C. § 1441 (a) and (c). Specifically,

the Complaint alleges violations of the Fair Labor Standards Act (“FLSA”) and/or alleges claims

that are subject to the FLSA, including preemption by the FLSA.

                                               III.

        This Notice of Removal has been filed within thirty (30) days after the earliest date of

service of the Summons and Complaint, and the time for filing this Notice of Removal pursuant

to 28 U.S.C. § 1446(b) has not expired.

                                               IV.

        Written notice of the filing of this Notice of Removal will be promptly served on counsel

for Plaintiffs.

                                                V.

        A true and correct copy of this Notice of Removal will be filed with the Clerk of the

Court of Common Pleas for the Ninth Judicial Circuit, Berkeley County, State of South Carolina,

as provided under 28 U.S.C. § 1446(d).

        WHEREFORE, Defendants remove this action to this Court’s jurisdiction.




                                                2
      2:20-cv-03937-DCN      Date Filed 11/11/20   Entry Number 1   Page 3 of 4




                                       s/ Bob J. Conley
                                       Caroline Wrenn Cleveland (FID #5478)
                                       Bob J. Conley (FID #6791)
                                       CLEVELAND & CONLEY, LLC
                                       171 Church Street, Suite 310
                                       Charleston, South Carolina 29401
                                       (843) 577-9626 (telephone)
                                       (843) 577-6672 (facsimile)
                                       ccleveland@clevelandlaborlaw.com
                                       bconley@clevelandlaborlaw.com


Charleston, South Carolina
November 11, 2020




                                          3
2:20-cv-03937-DCN   Date Filed 11/11/20   Entry Number 1   Page 4 of 4
